Citation Nr: 9914737	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-20 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Tampa General Hospital, 
Tampa, Florida, from January 16, 1996 to January 20, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from December 1942 to 
March 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 decision of the Chief, 
Information Management Service (IMS), of the Bay Pines, 
Florida, Department of Veterans Affairs (VA) Medical Center 
(VAMC).


REMAND

The appellant requests payment/reimbursement of unauthorized 
medical expenses incurred at the Tampa General Hospital in 
January 1996.  He argues that on the day of his admission to 
the aforementioned hospital, January 16, 1996, he required 
prompt, emergency medical attention for complaints of chest 
pain.  Documents in the claims folder reflect that he was 
rated 30 percent disabled at that time for hypertensive heart 
disease.

Section 1728(a), Title 38, United States Code, provides that 
VA may reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability. . . . ; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  The United 
States Court of Appeals for Veterans Claims has held that all 
three of these statutory requirements must be met before 
reimbursement may be authorized.  See Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).  The corresponding VA regulatory 
authority essentially tracks the above-cited statutory 
criteria.  See 38 C.F.R. § 17.120 (1998) (formerly 38 C.F.R. 
§ 17.80, redesignated at 61 FR 21966, May 13, 1996).

The September 1996 decision of the Bay Pines-VAMC's IMS Chief 
reflects that the claim was denied on the basis of a non-
emergency and because VA facilities were available.  Based on 
the memorandum dated November 8, 1996, from the Chief, 
Medical Administration Service, Tampa-VAMC, it appears that 
there is an adequate record addressing the matter of a 
feasibly available VA medical facility.  However, with regard 
to the emergent nature of the hospitalization at Tampa 
General Hospital, the Board finds that the record is 
inadequate for appellate review of this case under the 
foregoing statutory and regulatory criteria.  The Board has a 
statutory obligation to provide an adequate written statement 
of the reasons or bases for its findings and conclusions on 
"all material issues of fact or law presented on the 
record."  38 U.S.C.A. § 7104(d)(1) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the Board must remand this case to obtain a 
medical opinion which addresses the question of emergent 
treatment based on a thorough analysis of the specific facts 
surrounding the appellant's hospitalization at the Tampa 
General Hospital from January 16 to 20, 1996.  See Cotton v. 
Brown, 7 Vet. App. 325 (1995) and Paris v. Brown, 6 Vet. App. 
75 (1993).

Therefore, this case is REMANDED to the Bay Pines-VAMC for 
the following development:

1.  The Chief Medical Officer or his/her 
designee should prepare an opinion that 
addresses the statutory and regulatory 
criteria set forth in 38 U.S.C.A. § 1728 
(West 1991) and 38 C.F.R. § 17.120 (1998) 
that are relevant to the facts in this 
case.  The opinion should specifically 
address the following: (1) whether the 
services that were rendered at the Tampa 
General Hospital from January 16 to 20, 
1996 were rendered in a medical emergency 
of such nature that delay would have been 
hazardous to the appellant's life or 
health; and, (2) whether VA facilities or 
other Federal facilities were feasibly 
available at that time and an attempt to 
use them beforehand or obtain prior VA 
authorization for the service required 
would have been reasonable, sound, wise, 
or practicable.  A complete rationale for 
this opinion should be provided, and the 
appellant's contentions should be 
addressed.  Thereafter, a copy of the 
opinion should be furnished to the 
appellant and another copy should be 
associated with the appellant's claims 
folder and the Medical Administration 
Folder.

2.  Readjudicate the issue of entitlement 
to payment or reimbursement of 
unauthorized emergency room medical 
expenses incurred at the Tampa General 
Hospital from January 16 to 20, 1996 with 
consideration given to all of the 
evidence of record, including the 
appellant's contentions and any evidence 
associated with the file while this case 
is in remand status.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
provided the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


